Grant, J.
(dissenting). Beard street runs east and west in the outskirts of defendant city, about a mile and a half from its center. On the south side of the street are no residences, buildings, or sidewalks. Plaintiff resides on the north side of the street. The second lot from plaintiff’s was vacant. On the other side of this vacant lot was the house of one Allen. A plank sidewalk had formerly been built on that side of the street. Opposite this vacant lot it had become out of repair, and, under the directions of the superintendent of public works, it had been removed, for a distance of about 50 feet, some 3 months before the accident, leaving the surface of the ground in substantially the same condition that it was before the walk was built. The evidence on the part of the defendant tended to show that the sidewalk inspector banked up the ends of the remaining walk with dirt, making a slant from the edge of the walk to the ground. The evidence on the part of the plaintiff contradicts this, and shows a fall at that point of 15 to 20 inches. Alongside this vacant space was a smooth path used by pedestrians and bicyclists. The ground where the sidewalk had been was soft sand, and the sides were covered with sod. Passengers left the walk opposite the next house to plaintiff’s, and took the path alongside the walk, again taking the walk in front of Allen’s house. Plaintiff passed this walk every day, and hence was perfectly familiar with the situation. On the evening in question he made a call at the house of Mr. Allen. It was between 30 and 40 feet from Mr. Allen’s house to the end of the walk. On his return he stepped off the end of this walk and was injured, for which injury he recovered a verdict. He testified that he was perfectly familiar with the situation; that the walk terminated near an elm tree on one side, and a fir tree upon the other; that he was walking along at his usual gait, looking for these trees, and, while so doing, stepped off.
It is claimed that the defendant was guilty of no negligence, under the decisions of Williams v. City of Grand *510Rapids, 59 Mich. 51 (26 N. W. 279), and Shietart v. City of Detroit, 108 Mich. 309 (66 N. W. 221). I deem it unnecessary to decide this question. The plaintiff was clearly guilty of contributory negligence. He knew exactly what the defect was, and where it was; he knew there was a path at the side; he knew the location of the trees and the end of the walk. He had the situation and the danger in mind. Yet in the darkness he walked at his usual gait, when it is perfectly' apparent that, by going slowly and carefully, he could have avoided stepping off. He simply made a mistake in estimating the distance, and supposed he had not reached the end. Shall the city be held liable for his mistake? If, on coming out from his neighbor’s house, it was difficult for him to see before his eyes had become accustomed to the light, the law imposed upon him the duty to go slowly and carefully, knowing there was danger ahead. It is indisputable that proper precaution would have avoided the accident. It was his duty to use it. Failing in this, he cannot recover. Black v. City of Manistee, 107 Mich. 60 (64 N. W. 868); Irion v. City of Saginaw, 120 Mich. 295 (79 N. W. 572); Merritt v. Foote, 128 Mich. 367 (87 N. W. 262); Church v. Village of Howard City, 111 Mich. 298 (69 N. W. 651, 66 Am. St. Rep. 396); Cloney v. City of Kalamazoo, 124 Mich. 655 (83 N. W. 618).
Judgment should be reversed, and new trial ordered.